 



EXHIBIT 10.3
[Employees]
NEWELL RUBBERMAID INC. 2003 STOCK PLAN
(As Amended and Restated Effective February 8, 2006)
RESTRICTED STOCK AWARD AGREEMENT
     A Restricted Stock Award (the “Award”) granted by Newell Rubbermaid Inc., a
Delaware corporation (the “Company”), to the employee named in the attached
Award letter (the “Grantee”), of common stock, par value $1.00 per share and
related common stock purchase rights (the “Common Stock”), of the Company, shall
be subject to the following terms and conditions and the provisions of the
Newell Rubbermaid Inc. 2003 Stock Plan, as amended and restated effective
February 8, 2006 (the “Plan”), a copy of which is attached hereto and the terms
of which are hereby incorporated by reference:
     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.
     2. Transfer Restrictions. None of the shares of Common Stock subject to the
Award (“Award Shares”) shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee (or his estate or
personal representative, as the case may be), until such restrictions lapse in
accordance with Sections 3 and 4 below.
     3. Lapse of Restrictions. The restrictions set forth in Section 2 above
shall lapse on the third anniversary of the Award Date with respect to all of
the Award Shares.
     4. Death or Disability. To the extent the restrictions set forth in
Section 2 have not lapsed in accordance with Section 3, in the event that the
Grantee’s employment with the Company and all affiliates terminates due to the
Grantee’s death or disability, such restrictions shall lapse on the date of such
termination. For this purpose “disability” means (as determined by the Committee
in its sole discretion) the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or disability or which
has lasted or can be expected to last for a continuous period of not less than
12 months.
     5. Forfeiture. Subject to the next following sentence, the Award shall be
forfeited to the Company upon the Grantee’s termination of employment with the
Company and all affiliates for any reason other than the Grantee’s death or
disability (as described in Section 4 above) that occurs prior to the date the
restrictions lapse as provided in Section 3 above. The foregoing provisions of
this Section 5 shall be subject to the provisions of any written employment
security agreement or severance agreement that has been or may be executed by
the Grantee and the Company, and the provisions in such employment security
agreement or severance agreement concerning the lapse of restrictions of an
Award in connection with the Grantee’s termination of employment shall supercede
any inconsistent or contrary provision of this Section 5.
     6. Withholding Taxes. If applicable, the Grantee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for Award Shares.
Payment of such taxes may be made by a method specified in the Plan and approved
by the Committee.
     7. Rights as Stockholder. The Grantee shall be entitled to all of the
rights of a stockholder of the Company with respect to the Award Shares,
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares from the Award Date.

 



--------------------------------------------------------------------------------



 



     8. Share Delivery. Delivery of the Award Shares will be by book-entry
credit to an account in the Grantee’s name established by the Company with the
Company’s transfer agent. On the date the restrictions lapse with respect to the
Award, and provided that the Grantee has complied with all obligations and
conditions set forth in the Plan and this Agreement, the Company shall, upon
written request from the Grantee (or his estate or personal representative, as
the case may be), issue certificates in the name of the Grantee (or his estate
or personal representative) representing such Award Shares.
     9. Section 83(b) Election. The Grantee may make an election pursuant to
Section 83(b) of the Internal Revenue Code to recognize income with respect to
the Award Shares before the restrictions lapse, by filing such election with the
Internal Revenue Service within 30 days of the Award Date and providing a copy
of that filing to the Company.
     10. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
     11. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___th
day of ___, ___, effective as of the ___ day of ___, ___.
NEWELL RUBBERMAID INC.

             
 
  By:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



[Non-Employee Directors]
NEWELL RUBBERMAID INC. 2003 STOCK PLAN
(As Amended and Restated Effective February 8, 2006)
RESTRICTED STOCK AWARD AGREEMENT
     A Restricted Stock Award (the “Award”) granted by Newell Rubbermaid Inc., a
Delaware corporation (the “Company”), to the non-employee director named in the
attached Award letter (the “Grantee”), of common stock, par value $1.00 per
share and related common stock purchase rights (the “Common Stock”), of the
Company, shall be subject to the following terms and conditions and the
provisions of the Newell Rubbermaid Inc. 2003 Stock Plan, as amended and
restated effective February 8, 2006 (the “Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:
     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.
     2. Transfer Restrictions. None of the shares of Common Stock subject to the
Award (“Award Shares”) shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee (or his personal
estate or personal representative, as the case may be), until such restrictions
lapse in accordance with Sections 3 and 4 below.
     3. Lapse of Restrictions. The restrictions set forth in Section 2 above
shall lapse on the third anniversary of the Award Date with respect to all of
the Award Shares.
     4. Termination of Service on the Board. To the extent the restrictions set
forth in Section 2 have not lapsed in accordance with Section 3, in the event
that the Grantee’s service on the Board terminates due to his death, disability
or retirement, such restrictions shall lapse on the date of such termination.
For this purpose (a) “disability” means (as determined by the Committee in its
sole discretion) the inability of the Grantee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which is expected to result in death or disability or which has
lasted or can be expected to last for a continuous period of not less than
12 months; and (b) “retirement” means the Grantee’s retirement in accordance
with the Company’s retirement policy for Directors.
     5. Forfeiture. The Award shall be forfeited to the Company upon the
Grantee’s termination of service on the Board for any reason other than the
Grantee’s death, disability or retirement (as defined in Section 4 above) that
occurs prior to the date the restrictions lapse as provided in Section 3 above.
     6. Withholding Taxes. If applicable, the Grantee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for Award Shares.
Payment of such taxes may be made by a method specified in the Plan and approved
by the Committee.
     7. Rights as Stockholder. The Grantee shall be entitled to all of the
rights of a stockholder of the Company with respect to the Award Shares,
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares from the Award Date.

 



--------------------------------------------------------------------------------



 



     8. Share Delivery. Delivery of the Award Shares will be by book-entry
credit to an account in the Grantee’s name established by the Company with the
Company’s transfer agent. On the date the restrictions lapse with respect to the
Award, and provided that the Grantee has complied with all obligations and
conditions set forth in the Plan and this Agreement, the Company shall, upon
written request from the Grantee (or his estate or personal representative, as
the case may be), issue certificates in the name of the Grantee (or his estate
or personal representative) representing such Award Shares.
     9. Section 83(b) Election. The Grantee may make an election pursuant to
Section 83(b) of the Internal Revenue Code to recognize income with respect to
the Award Shares before the restrictions lapse, by filing such election with the
Internal Revenue Service within 30 days of the Award Date and providing a copy
of that filing to the Company.
     10. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
     11. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___ day
of ___, ___, effective as of the ___ day of ___, ___.
NEWELL RUBBERMAID INC.

             
 
  By:        
 
     
 
   

 